756 N.W.2d 713 (2008)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Kobeay Quran SWAFFORD, Defendant-Appellant.
Docket No. 136751. COA No. 268499.
Supreme Court of Michigan.
October 17, 2008.

Order
On order of the Court, the application for leave to appeal the March 18, 2008 judgment of the Court of Appeals is considered, and it is GRANTED. The parties shall address whether the Interstate Agreement on Detainers, MCL 780.601, requires that a detainer be lodged at the institution where the defendant is incarcerated, and if so, whether there was sufficient evidence in this case that the detainer was properly lodged.
The Clerk of the Court is directed to place this case on the January 2009 session calendar for argument and submission. Appellant's brief and appendix must be filed no later than November 24, 2008, and appellee's brief and appendix, if appellee chooses to submit an appendix, must be filed no later than December 18, 2008.
The Criminal Defense Attorneys of Michigan and the Prosecuting Attorneys Association of Michigan are invited to file briefs amicus curiae, to be filed no later than December 30, 2008. Other persons or groups interested in the determination of the issues presented in this case may move the Court for permission to file briefs amicus curiae, with such briefs to be filed no later than December 30, 2008.